DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 01/28/2022. Claims 1-8 and 11 have been amended. Claim 12 has been cancelled.  Claim 13 has been added. Currently, claims 1-11 and 13 are pending.

Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but are not persuasive. 
The Applicant argues that Okada does not disclose one or more computers programmed to store a plurality of correlation data each indicating a correlation between a concentration of the predetermined hydrocarbon or the spectrum data and a THC concentration The Applicant further states that “Alkanes and alkenes, aromatic hydrocarbons, and alkynes, however, are completely different from THC (total hydrocarbons), 
The Examiner agrees that Okada does not specifically disclose a one or more computers utilizing a program to perform the functions recited above, however, the reference does teach of a analyzing section 191 that stores various programs (such as a concentration calculation program) and stores results of the calculations [0188]. Such programs, calculations and storage are commonly done utilizing computers and it would have been obvious to one with ordinary skill within the art to employ a computer or computers to perform the recited tasks. Further, Okada teaches that the concentration calculation section “…calculates total hydrocarbon concentration of the measurement target gas" as a total sum of the "sum of the concentration of the chemical species belonging to the group consisting of alkanes and alkenes", the "sum of the concentration of the chemical species belonging to the group consisting of aromatic hydrocarbons", and the "sum of the concentration of the chemical species belonging to the group consisting of alkynes" [0224]. The Examiner considers this a correlation between the concentration of the predetermined hydrocarbon component and a THC (total hydrocarbon) concentration. Further, Fig. 27 and [0024]-[0028] displays spectral data related to THC concentrations.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US 2010/0264315) hereinafter known as Okada.
With regards to claim 1, 11 and 12, Okada discloses a hydrocarbon concentration measuring apparatus (Abstract; Fig. 1), method [0039] and [0190] that analyzes a measurement sample ([0140]; measurement target gas) on the basis of spectrum data [0130] obtained by irradiating light to the measurement sample [0146], comprising:
an analysis part ([0137]; analyzer 190 and analyzing section 191, storage section 191a and absorbance calculation section 191b) to calculate a concentration of a predetermined hydrocarbon component contained in the measurement sample on the basis of the spectrum data of the measurement sample [0206][0207][0211]:
a  data storage ([0200]; storage section 191a) to store therein a plurality of correlation data each indicating a correlation between a concentration of the predetermined hydrocarbon component or the spectrum data and a THO concentration [0225]; and
a concentration calculation section ([0221]; concentration calculation section 191c) which selects at least one correlation data from among a plurality of correlation data stored in the correlation data storage part according to the concentration of the predetermined hydrocarbon component calculated by the main analysis part, and which 
[0220]-[0224].
Okada discloses an analyzing section 191 that stores various programs (such as a concentration calculation program) and stores results of the calculations [0188]. The reference does not specifically disclose one or more computers. However, such programs, calculations and storage are commonly performed utilizing computers and it would have been obvious to one with ordinary skill within the art to employ a computer or computers to perform the recited limitations. (Also see Response to Arguments above)

	With regards to claim 2, Okada discloses the analyzer according to claim 1, wherein
the correlation data storage part stores, as the plurality of correlation data, a first correlation data indicating a correlation between the concentration of the predetermined hydrocarbon component or the spectrum data and the THC concentration (see the rejection of claim 1), and a second correlation data indicating a correlation different from the first correlation data ([0129][0130]; “…comparison between "ppmC compositional ratio" and "IR-Abs. ratio" of a total of 24 chemical species included in each of the exhaust gas at the engine outlet…”), and 
the concentration calculation part selects the first correlation data from among the plurality of correlation data stored in the correlation data storage part according to the concentration of the predetermined hydrocarbon component calculated by the main analysis part, and calculates a THC concentration in the measurement sample by using correlation data thus selected (see the rejection of claim 1).

With regards to claim 5, Okada discloses the analyzer according to claim 1, wherein the predetermined hydrocarbon component is at least one selected from among methane (CH4) [0226].

With regards to claim 6, Okada discloses the analyzer according to claim 2, wherein the first correlation data is a rule-based calculation operation model for evaluating the THC concentration from the concentration of the predetermined hydrocarbon component and its weighting factor which is a number of carbon molecules contained in the predetermined hydrocarbon component. [0114]-[0116].

With regards to claim 9, Okada discloses the analyzer according to claim 1, wherein the measurement sample is automotive exhaust gas [0024].

With regards to claim 10, Okada discloses the analyzer according to claim 1, using Fourier transform infrared spectroscopy. [0033]

Allowable Subject Matter
Claim 13 is allowed.
Claims 3-5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 3, the prior art of record fails to disclose or reasonably suggest, an analyzer according to claim 1, wherein the first correlation data is at least one rule-based calculation model for calculating the THC concentration from the concentration of the predetermined hydrocarbon component on the basis of a correlation between the concentration of the the second correlation data is at least one machine-learning model  calculated by machine learning of a correlation between the spectrum data and the THC, and the concentration calculation part calculates the THC from the spectrum data by using the at least one rule-based calculation model or the at least one machine learning model.
With regards to claim 7, the prior art of record fails to disclose or reasonably suggest, an analyzer according to claim 1 wherein the concentration calculation part selects, by machine learning, one correlation data on the basis of information about correlation data selected in past, or Information about one or more surrounding situations selected from among values related to physical attributes of the measurement sample, engine combustion information, engine head shape, ignition timing, catalyst composition, amount of oxygen in fuel, inorganic gas component, soot concentration, SOF concentration, engine type, engine speed, load information, hot start, cold start, oxygen concentration, catalyst temperature, and gear ratio.
With regards to claim 8, the prior art of record fails to disclose or reasonably suggest, an analyzer according to claim 1, wherein the concentration calculation part selects two or more from among the plurality of correlation data, 
With regards to claim 13, the prior art of record fails to disclose or reasonably suggest, an analyzer to analyze a measurement sample on a basis of spectrum data obtained by irradiating light to the measurement sample, comprising one or more computers programmed to store a first correlation data indicating a correlation between the concentration of the predetermined hydrocarbon component or the spectrum data and a THC concentration, and a second correlation data indicating a correlation different from the first correlation data, wherein the first correlation data is at least one rule-based calculation model for calculating the THC concentration from the concentration of the predetermined hydrocarbon component on a basis of a correlation between the concentration of the predetermined hydrocarbon component and the THC concentration and the second correlation data is at least one machine learning model calculated by machine learning of a correlation between the spectrum data and the THC concentration,
select the first correlation data or the second correlation data according to the calculated concentration of the predetermined hydrocarbon component, and

calculate the THC concentration in the measurement sample by using the at least one rule-based calculation model or the at least one machine learning model.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/HUGH MAUPIN/Primary Examiner, Art Unit 2884